Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1 TO CREDIT AGREEMENT

This AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of September 16, 2016 (this
“Amendment”), is entered into by and among Alcoa Inc., a Pennsylvania
corporation (“Alcoa”, and from the Separation Transaction Effective Date (as
defined below), “Arconic”), the Lenders (as defined in the Credit Agreement
referenced below), SunTrust Bank, Fifth Third Bank, Bayerische Landesbank, New
York Branch and The Bank of Nova Scotia (each, a “New Lender” and collectively,
the “New Lenders”) and Citibank, N.A., as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”). Capitalized terms used but not
otherwise defined herein have the meanings assigned to such terms in the Credit
Agreement referenced below.

W I T N E S S E T H:

WHEREAS, reference is made to that certain Five-Year Revolving Credit Agreement,
dated as of July 25, 2014 (as amended, restated, amended and restated,
supplemented and/or otherwise modified from time to time, the “Credit
Agreement”), by and among Alcoa, the Lenders and Issuers from time to time party
thereto, the Administrative Agent and JPMorgan Chase Bank, N.A., as Syndication
Agent;

WHEREAS, Alcoa intends to separate into two independent, publicly traded
companies and in connection therewith (i) Alcoa’s “upstream” business and
related assets will be transferred to Alcoa Upstream Corporation, a Delaware
corporation (“Alcoa Upstream”), (ii) Alcoa Upstream will be renamed “Alcoa
Corporation”, and (iii) Alcoa will be renamed “Arconic Inc.”, in all material
respects with the terms publicly disclosed by Alcoa and in the Registration
Statement on Form 10 of Alcoa Upstream Corporation, as such may be amended,
supplemented or modified from time to time (to the extent (i) not materially
adverse to the Lenders, provided that any such amendments, supplements or
modifications shall not be deemed to be material and adverse to the rights or
interests of the Lenders if relating to the inclusion of information for which
there are placeholders in the Registration Statement on Form 10, such as the
distribution ratio and the distribution and record dates or (ii) made with the
prior written approval of the Administrative Agent) (collectively, the
“Separation Transaction”, and the date the Separation Transaction is
consummated, the “Separation Transaction Effective Date”);

WHEREAS, in connection with the Separation Transaction, the parties hereto wish
to make certain amendments to the Credit Agreement as provided herein.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Amendments to the Credit Agreement upon the Amendment Effective Date.
The parties hereto agree that the Credit Agreement shall be amended, with effect
upon the Amendment Effective Date (as defined in Section 4 below), as follows:

(a) Amendments to Article I (Definitions and Construction).

(i) Section 1.01 of the Credit Agreement is hereby amended to insert the
following new defined terms in their correct alphabetical order:

“Amendment No. 1” shall mean Amendment No. 1 to this Agreement, dated as of
September 16, 2016



--------------------------------------------------------------------------------

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition or (c) any financial institution established in an EEA Member Country
which is a subsidiary of an institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Separation Transaction” shall have the meaning assigned to such term in
Amendment No. 1.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

(ii) The definition of “Lender Insolvency Event” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, (ii) a Lender or its Parent Company
is the subject of a bankruptcy, insolvency, reorganization, liquidation or
similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment or (iii) a Lender or its Parent Company becomes the
subject of a Bail-in Action. Notwithstanding anything to the contrary above, a
Lender will not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any stock in such Lender or its Parent Company by any
Governmental Authority.

 

2



--------------------------------------------------------------------------------

(iii) The definition of “LIBO Rate” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“LIBO Rate” shall mean, with respect to any LIBOR Borrowing for any Interest
Period, an interest rate (rounded upwards, if necessary, to the next 1/100 of
1%) equal to the London interbank offered rate (or a comparable or successor
rate, which rate is approved by the Administrative Agent) as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) for deposits in either Dollars or Euros for a period equal to the
Interest Period for such LIBOR Borrowing at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period. The
Administrative Agent shall determine the LIBO Rate and such determination shall
be conclusive absent manifest error. Notwithstanding the foregoing, if the LIBO
Rate shall be less than zero, such rate shall be deemed zero for the purposes of
this Agreement.

(b) Amendments to Article VI (Negative Covenants). Section 6.02 of the Credit
Agreement is hereby amended to insert the following new sentence at the end
thereof:

“Notwithstanding anything to the contrary contained herein, nothing in this
Section 6.02 shall prohibit or otherwise restrict the Separation Transaction.”

(c) Amendments to Article X (Miscellaneous). Article X of the Credit Agreement
is hereby amended by inserting, after Section 10.19 thereof, the following new
Section 10.20:

SECTION 10.20. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

3



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 2. Amendments to the Credit Agreement upon the Separation Transaction
Effective Date. The parties hereto agree that the Credit Agreement shall be
amended, with effect upon the Separation Transaction Effective Date, as follows:

(a) Amendments to reflect the change of Alcoa’s name. Each reference in the
Credit Agreement to “Alcoa” shall be replaced with “Arconic”.

(b) Amendments to Article I (Definitions and Construction).

(i) Section 1.01 of the Credit Agreement is hereby amended to insert the
following new defined terms in their correct alphabetical order:

“Consolidated EBITDA” means, for any period, for Arconic and its Subsidiaries on
a consolidated basis, an amount equal to Consolidated Net Income for such period
plus (a) the following to the extent deducted in calculating such Consolidated
Net Income: (i) Consolidated Interest Charges for such period, (ii) the
provision for federal, state, local and foreign income Taxes payable by Arconic
and its Subsidiaries for such period, (iii) the amount of depreciation and
amortization expense, (iv) other expenses of Arconic and its Subsidiaries
reducing such Consolidated Net Income which do not represent a cash item in such
period or any future period and (v) the aggregate amount of fees and expenses
incurred or attributed to Arconic or its Subsidiaries in connection with the
Separation Transaction and minus (b) all non-cash items increasing Consolidated
Net Income for such period; provided, that, to the extent that the Separation
Transaction Effective Date shall have occurred during such period, all of the
foregoing shall be determined on a pro forma basis as if the Separation
Transaction Effective Date occurred at the beginning of such period.

“Consolidated Interest Charges” means, for any period, for Arconic and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of Arconic and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case, to
the extent treated as interest in accordance with GAAP, and (b) the portion of
rent expense of Arconic and its Subsidiaries with respect to such period under
capital leases that is treated as interest in accordance with GAAP.

“Consolidated Net Income” means, for any period, for Arconic and its
Subsidiaries on a consolidated basis, the net income of Arconic and its
Subsidiaries (excluding extraordinary gains but including extraordinary losses)
for such period.

“Separation Transaction Effective Date” shall have the meaning assigned to such
term in Amendment No. 1.

(c) Amendments to Article VI (Negative Covenants). Section 6.03 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

SECTION 6.03. Consolidated Leverage Ratio. Arconic shall not permit, at any
time, the ratio of (a) Indebtedness of Arconic and its Subsidiaries on a
consolidated basis,

 

4



--------------------------------------------------------------------------------

after eliminating intercompany items, as of such time to (b) Consolidated EBITDA
for the period of the four fiscal quarters of Arconic most recently ended, to be
greater than 5.50 to 1.00, which maximum level shall step down successively to
(i) 5.00 to 1.00 on June 30, 2017, (ii) 4.50 to 1.00 on December 31, 2017,
(iii) 4.00 to 1.00 on December 31, 2018, and (iv) 3.50 to 1.00 on December 31,
2019, and thereafter.

SECTION 3. Reduction and deemed assignment of Commitments.

(a) Upon the Separation Transaction Effective Date (i) the Total Commitments
shall be automatically and permanently reduced by $1,000,000,000 on a ratable
basis, (ii) each New Lender shall become a party to the Credit Agreement as a
“Lender” thereunder, and (iii) each Lender identified on the signature pages
hereto as an “Exiting Lender” (each, an “Exiting Lender”) shall be deemed to
have assigned the entire amount of its Commitment and Loans (if any) to the
other Lenders (including the New Lenders), allocated among the Lenders in such
amounts as shall be required such that, after giving effect to all of the
foregoing, the Commitment of each Lender on the Separation Transaction Effective
Date shall be as set forth on Exhibit A hereto. Exhibit A hereto shall be deemed
to supersede and replace Schedule 2.01(a) of the Credit Agreement upon the
Separation Transaction Effective Date; provided, that, in the event that,
following the date hereof but prior to the occurrence of the Separation
Transaction Effective Date, any Commitments are assigned or changed pursuant to
the Credit Agreement (other than as set forth above), then upon the Separation
Transaction Effective Date, the Administrative Agent shall make such changes to
Exhibit A hereto solely to the extent necessary to give effect to any such
assignment or change and to the other provisions of this Section 3(a).

(b) In furtherance of the foregoing, (i) each Exiting Lender shall cease to have
a Commitment on the Separation Transaction Effective Date and shall cease to be
a Lender under the Credit Agreement as though its Commitment had been assigned
to the other Lenders in accordance with Section 10.04(b) of the Credit
Agreement, (ii) all unpaid interest, fees and other amounts owing to any Exiting
Lender under the Credit Agreement immediately prior to the occurrence of the
Separation Transaction Effective Date shall be paid by Alcoa to such Exiting
Lender on the Separation Transaction Effective Date and (iii) any outstanding
Loans of the Exiting Lenders deemed assigned to the other Lenders pursuant to
Section 3(a) above shall be purchased at par by such Lenders from the Exiting
Lenders on the Separation Transaction Effective Date.

(c) Each New Lender agrees to be bound by the provisions of the Credit Agreement
and agrees that it shall, on the Separation Transaction Effective Date, become a
Lender for all purposes of the Credit Agreement and have a Commitment in the
principal amount set forth opposite its name on Exhibit A hereto. Each New
Lender (i) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement,
(ii) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under the Credit Agreement and
the other Loan Documents as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are reasonably incidental thereto,
(iii) agrees to be bound by the terms of the Credit Agreement and perform in
accordance with their terms all of the obligations that, by the terms of the
Credit Agreement, are required to be performed by it as a Lender,
(iv) represents and warrants that it has full power and authority, and has taken
all actions necessary, to execute and deliver this Amendment, to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement and (v) confirms it has delivered the documentation required under
Section 2.18 of the Credit Agreement and an Administrative Questionnaire in the
form supplied by the Administrative Agent, duly completed by each New Lender.

 

5



--------------------------------------------------------------------------------

(d) Alcoa shall deliver to the Administrative Agent, on the Separation
Transaction Effective Date, a certificate of an officer of Alcoa confirming that
the Separation Transaction Effective Date has occurred.

SECTION 4. Conditions Precedent to Amendment Effective Date.

The amendments set forth in Section 1 shall be effective upon the date on which
the following conditions precedent are satisfied (such date, the “Amendment
Effective Date”):

(a) Amendment. The Administrative Agent shall have received counterparts of this
Amendment, duly executed by Alcoa, the Lenders and the Administrative Agent.

(b) Fees and Expenses. Alcoa shall have paid all reasonable and documented
out-of-pocket costs and expenses required to be paid to the Administrative Agent
or its Affiliates and under Section 10.05 (Expenses; Indemnity) of the Credit
Agreement, to the extent invoiced at least one Business Day prior to the
Amendment Effective Date.

SECTION 5. Representations and Warranties. To induce the Administrative Agent
and the Lenders party hereto to enter into this Amendment, Alcoa hereby
represents and warrants to the Administrative Agent and the Lenders, that:

(a) Authorization. Alcoa has the power and authority, corporate or otherwise, to
execute, deliver and carry out the provisions of this Amendment, or to become a
party to this Amendment in accordance with the terms hereof and to perform its
obligations hereunder and under the Credit Agreement as modified hereby, and all
such action has been duly and validly authorized by all necessary proceedings,
corporate or otherwise, on its part.

(b) Enforceability. This Amendment has been duly executed and delivered by Alcoa
and this Amendment and the Credit Agreement as modified hereby constitute the
legal, valid and binding obligations of Alcoa, enforceable in accordance with
their respective terms, except as limited by bankruptcy, insolvency or other
similar laws of general application affecting the enforcement of creditors’
rights or by general principles of equity limiting the availability of equitable
remedies.

(c) Governmental Approvals. No authorization, consent, approval, license,
exemption or other action by, and no registration, qualification, designation,
declaration or filing with, any Governmental Authority (other than filings under
the Securities Exchange Act of 1934, as amended, and the rules and regulations
of the SEC promulgated thereunder) is necessary in connection with Alcoa’s
execution and delivery of this Amendment, the consummation by Alcoa of the
transactions contemplated hereby or Alcoa’s performance of or compliance with
the terms and conditions hereof or of the Credit Agreement as modified hereby.

(d) No Conflict. None of the execution and delivery by Alcoa of this Amendment,
the consummation by Alcoa of the transactions contemplated hereby or the
performance by Alcoa of or compliance by Alcoa with the terms and conditions
hereof or of the Credit Agreement as modified hereby will (a) violate any law,
constitution, statute, treaty, regulation, rule, ordinance, order, injunction,
writ, decree or award of any Governmental Authority to which it is subject,
(b) conflict with or result in a breach or default under its charter or
Memorandum and Articles of Association or by-laws (or equivalent organizational
or governing documents), as applicable, (c) conflict with or result in a breach
or default which is material in the context of this Amendment under any
agreement or instrument to which Alcoa is a party or by which it or any of its
properties, whether now owned or hereafter acquired, may be subject or bound or
(d) result in the creation or imposition of any Lien prohibited by Section 6.01
of the Credit Agreement upon any property or assets, whether now owned or
hereafter acquired, of Alcoa.

 

6



--------------------------------------------------------------------------------

(e) No Default; Representations and Warranties. On and as of the Amendment
Effective Date and the Separation Transaction Effective Date, (i) no Default or
Event of Default has occurred and is continuing and (ii) the representations and
warranties of Alcoa set forth in the Loan Documents are true and correct in all
material respects (or in all respects if such representation or warranty is
qualified by Material Adverse Effect or other materiality qualifier) with the
same effect as though made on and as of the date hereof, except to the extent
that any such representation or warranty specifically refers to an earlier date,
in which case such representation or warranty is true and correct in all
material respects (or in all respects if such representation or warranty is
qualified by Material Adverse Effect or other materiality qualifier) as of such
earlier date.

SECTION 6. Reference to and Effect on the Credit Agreement.

(a) From the Amendment Effective Date (i) this Amendment and the Credit
Agreement shall be construed as a single instrument and (ii) each reference in
the Credit Agreement to “the Credit Agreement”, “this Agreement”, “hereunder”,
“hereof” or words of like import, and each reference in each of the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import, shall mean and be a reference to the Credit Agreement as amended hereby.

(b) Except as expressly set forth in this Amendment, all of the terms and
provisions of the Credit Agreement and all other documents, instruments and
agreements executed and/or delivered in connection therewith are and shall
remain in full force and effect and are hereby reaffirmed, ratified and
confirmed, and the Borrowers shall continue to be bound by all of such terms and
provisions.

(c) Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement or any other documents,
instruments and agreements executed and/or delivered in connection therewith.

(d) This Amendment is a Loan Document under (and as defined in) the Credit
Agreement.

SECTION 7. Miscellaneous.

(a) Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICT OF
LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY
OTHER JURISDICTION. SECTION 10.11 AND 10.15 OF THE CREDIT AGREEMENT ARE HEREBY
INCORPORATED BY REFERENCE INTO THIS AMENDMENT AND SHALL APPLY HERETO.

(b) Headings. Section headings used herein are for convenience of reference
only, are not part of this Amendment and are not to affect the construction of,
or to be taken into consideration in interpreting, this Amendment.

(c) Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute but one contract, and shall become effective as provided in
Section 10.03 of the Credit Agreement. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile, PDF or any other electronic means
that reproduces an image of the actual executed signature page shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ALCOA INC. By:  

/s/ Peter Hong

  Name:   Peter Hong   Title:   Vice President and Treasurer CITIBANK, N.A.,
individually as a Lender and as Administrative Agent By:  

/s/ Michael Vondriska

  Name:   Michael Vondriska   Title:   Vice President JPMORGAN CHASE BANK, N.A.,
as a Lender By:  

/s/ Peter S. Predun

  Name:   Peter S. Predun   Title:   Executive Director BNP PARIBAS, N.A., as a
Lender By:  

/s/ Raymond G. Dunning

  Name:   Raymond G. Dunning   Title:   Managing Director By:  

/s/ Claudia Zarate

  Name:   Claudia Zarate   Title:   Managing Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ Robert Hetu

  Name:   Robert Hetu   Title:   Authorized Signatory By:  

/s/ Lorenz Meier

  Name:   Lorenz Meier   Title:   Authorized Signatory MIZUHO BANK, LTD., as a
Lender By:  

/s/ Donna DeMagistris

  Name:   Donna DeMagistris   Title:   Authorized Signatory MORGAN STANLEY BANK,
N.A, as a Lender By:  

/s/ Pat Layton

  Name:   Pat Layton   Title:   Authorized Signatory ROYAL BANK OF CANADA, as a
Lender By:  

/s/ Jason C. Hedrick

  Name:   Jason C. Hedrick   Title:   Authorized Signatory SUMITOMO MITSUI
BANKING CORPORATION, as a Lender By:  

/s/ James D. Weinstein

  Name:   James D. Weinstein   Title:   Managing Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ LTD., as a Lender By:  

/s/ Ravneet Mumick

  Name:   Ravneet Mumick   Title:   Director BANCO BILBAO VIZCAYA ARGENTARIA,
S.A. NEW YORK BRANCH, as a Lender By:  

/s/ Brian Crowley

  Name:   Brian Crowley   Title:   Managing Director By:  

/s/ Cara Younger

  Name:   Cara Younger   Title:   Director BANK OF AMERICA, N.A., as a Lender
By:  

/s/ Lindsay Kim

  Name:   Lindsay Kim   Title:   Vice President BANK OF CHINA, NEW YORK BRANCH,
as a Lender By:  

/s/ Haifeng Xu

  Name:   Haifeng Xu   Title:   Executive Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

/s/ Ming K. Chu

  Name:   Ming K. Chu   Title:   Director By:  

/s/ Virginia Cosenza

  Name:   Virginia Cosenza   Title:   Vice President INTESA SANPAOLO S.P.A. –
NEW YORK BRANCH, as a Lender By:  

/s/ John J. Michalisin

  Name:   John J. Michalisin   Title:   First Vice President By:  

/s/ Jonathan Sahr

  Name:   Jonathan Sahr   Title:   Assistant Vice President THE BANK OF NEW YORK
MELLON, as a Lender By:  

/s/ William M. Feathers

  Name:   William M. Feathers   Title:   Vice President U.S. BANK NATIONAL
ASSOCIATION, as a Lender By:  

/s/ Kenneth R. Fieler

  Name:   Kenneth R. Fieler   Title:   Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH, as a Lender
By:  

/s/ Kan Chen

  Name:   Kan Chen   Title:   Vice President By:  

/s/ Linjia Zhou

  Name:   Linjia Zhou   Title:   Executive Director CREDIT AGRICOLE CORPORATE
AND INVESTMENT BANK, as a Lender By:  

/s/ Mark Koneval

  Name:   Mark Koneval   Title:   Managing Director By:  

/s/ Gordon Yip

  Name:   Gordon Yip   Title:   Director BANCO BRADESCO S.A., NEW YORK BRANCH,
as a Lender By:  

/s/ Amir da Silva

  Name:   Amir da Silva   Title:   Authorized Signatory By:  

/s/ Sheico A. Pimenta

  Name:   Sheico A. Pimenta   Title:   Authorized Signatory GOLDMAN SACHS BANK
USA, as a Lender By:  

/s/ Reg Williams

  Name:   Reg Williams   Title:   Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Joseph McElhinny

  Name:   Joseph McElhinny   Title:   Vice President TD BANK, N.A., as a Lender
By:  

/s/ Shreya Shah

  Name:   Shreya Shah   Title:   Senior Vice President CHINA MERCHANTS BANK CO.,
LTD., NEW YORK BRANCH, as a Lender By:  

/s/ Xin Wang

  Name:   Xin Wang   Title:   Department Head of Corporate Banking U.S. Group
By:  

/s/ Joseph M. Loffredo

  Name:   Joseph M. Loffredo   Title:   Assistant General Manager SOCIETE
GENERALE, as a Lender By:  

/s/ ShelleyYu

  Name:   ShelleyYu   Title:   Director STANDARD CHARTERED BANK, as a Lender By:
 

/s/ Steven Aloupie

  Name:   Steven Aloupie   Title:   Managing Director Loan Syndications    
Standard Chartered Bank

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

DBS BANK LTD., as a Lender By:  

/s/ Yeo How Ngee

  Name:   Yeo How Ngee   Title:   Managing Director RIYAD BANK, HOUSTON AGENCY,
as a Lender By:  

/s/ Michael Meiss

  Name:   Michael Meiss   Title:   General Manager By:  

/s/ Paul N. Travis

  Name:   Paul N. Travis   Title:   Vice President & Head of Corporate Finance
WESTPAC BANKING CORPORATION, as a Lender By:  

/s/ Stuart Brown

  Name:   Stuart Brown   Title:   Director AUSTRALIA AND NEW ZEALAND BANKING
GROUP LIMITED, as an Exiting Lender By:  

/s/ Robert Grillo

  Name:   Robert Grillo   Title:   Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANCO DO BRASIL S.A., acting through its

New York Branch, as an Exiting Lender

By:  

/s/ Reinaldo Lima

  Name:   Reinaldo Lima   Title:   Deputy General Manager By:  

/s/ Joäo Fruet

  Name:   Joäo Fruet   Title:   Deputy General Manager SUNTRUST BANK, as a New
Lender By:  

/s/ Johnetta Bush

  Name:   Johnetta Bush   Title:   Vice President FIFTH THIRD BANK, as a New
Lender By:  

/s/ Michael S. Barnett

  Name:   Michael S. Barnett   Title:   Managing Director BAYERISCHE LANDESBANK,
NEW YORK BRANCH, as a New Lender By:  

/s/ Rolf Siebert

  Name:   Rolf Siebert   Title:   Executive Director By:  

/s/ Matthew DeCarlo

  Name:   Matthew DeCarlo   Title:   Senior Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a New Lender By:  

/s/ Mauricio Saishio

  Name:   Mauricio Saishio   Title:   Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE 2.01(a)

TO CREDIT AGREEMENT

LENDERS AND COMMITMENTS

 

Lender

   Commitment  

Citibank, N.A.

   $ 175,000,000   

JPMorgan Chase Bank, N.A.

   $ 175,000,000   

BNP Paribas

   $ 170,000,000   

Credit Suisse AG, Cayman Islands Branch

   $ 170,000,000   

Mizuho Bank, Ltd.

   $ 170,000,000   

Morgan Stanley Bank, N.A.

   $ 170,000,000   

Royal Bank of Canada

   $ 170,000,000   

Sumitomo Mitsui Banking Corp.

   $ 170,000,000   

SunTrust Bank

   $ 170,000,000   

The Bank of Tokyo-Mitsubishi UFJ Ltd.

   $ 170,000,000   

Banco Bilbao Vizcaya Argentaria, S.A. New York Branch

   $ 93,000,000   

Bank of America, N.A.

   $ 93,000,000   

Bank of China, New York Branch

   $ 93,000,000   

Deutsche Bank AG New York Branch

   $ 93,000,000   

Intesa Sanpaolo S.p.A. – New York Branch

   $ 93,000,000   

The Bank of New York Mellon

   $ 93,000,000   

U.S. Bank National Association

   $ 93,000,000   

Industrial and Commercial Bank of China Limited, New York Branch

   $ 80,000,000   

Crédit Agricole Corporate and Investment Bank

   $ 67,500,000   

Banco Bradesco S.A., New York Branch

   $ 50,000,000   

Fifth Third Bank

   $ 50,000,000   

Goldman Sachs Bank USA

   $ 50,000,000   

PNC Bank, National Association

   $ 50,000,000   

TD Bank, N.A.

   $ 50,000,000   

Bayerische Landesbank, New York Branch

   $ 37,500,000   

China Merchants Bank Co., Ltd., New York Branch

   $ 37,500,000   

Societe Generale

   $ 37,500,000   

Standard Chartered Bank

   $ 37,500,000   

The Bank of Nova Scotia

   $ 37,500,000   

DBS Bank Ltd.

   $ 18,000,000   

Riyad Bank, Houston Agency

   $ 18,000,000   

Westpac Banking Corporation

   $ 18,000,000      

 

 

 

Total

   $ 3,000,000,000      

 

 

 